Case 2:21-cv-00151 Document 1 Filed 03/05/21 Page 1 of 8 PageID #: 1




                                                   2:21-cv-00151
Case 2:21-cv-00151 Document 1 Filed 03/05/21 Page 2 of 8 PageID #: 2
Case 2:21-cv-00151 Document 1 Filed 03/05/21 Page 3 of 8 PageID #: 3
Case 2:21-cv-00151 Document 1 Filed 03/05/21 Page 4 of 8 PageID #: 4
Case 2:21-cv-00151 Document 1 Filed 03/05/21 Page 5 of 8 PageID #: 5
Case 2:21-cv-00151 Document 1 Filed 03/05/21 Page 6 of 8 PageID #: 6
Case 2:21-cv-00151 Document 1 Filed 03/05/21 Page 7 of 8 PageID #: 7
Case 2:21-cv-00151 Document 1 Filed 03/05/21 Page 8 of 8 PageID #: 8
